UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1457



GABRIEL AKAMIN NKEMASONG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-105-001)


Submitted:   December 20, 2006           Decided:   February 21, 2007


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Leon Oswald, NOTO & OSWALD, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Carol
Federighi, Senior Litigation Counsel, Office of Immigration
Litigation, Mary R. Pelletier, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gabriel   Akamin   Nkemasong,      a   native    and   citizen     of

Cameroon,   petitions    for   review   of    an   order    of   the   Board   of

Immigration   Appeals    (Board)   affirming       the   immigration    judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.*

            Nkemasong      challenges        the     immigration        judge’s

determination that he failed to establish eligibility for asylum.

To obtain reversal of an adverse eligibility determination, an

alien “must show that the evidence he presented was so compelling

that no reasonable factfinder could fail to find the requisite fear

of persecution.”        INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).   We have reviewed the evidence of record and conclude that

it does not compel a contrary result. Accordingly, we cannot grant

Nkemasong the relief he seeks.

            Similarly, as Nkemasong does not qualify for asylum, he

is ineligible for withholding of removal.           See Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).           “Because the burden of proof

for withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is




     *
      Nkemasong did not challenge the denial of his application for
protection under the Convention Against Torture to the Board.
Therefore, he has failed to exhaust his administrative remedies.
8 U.S.C. § 1252(d)(1) (2000).


                                   - 2 -
ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”      Id.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -